Citation Nr: 9929374	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  97-24 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for the cause of the 
veteran's death, to include as a result of exposure to 
herbicides (Agent Orange), to include for purposes of accrued 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 until 
August 1973.  He died in August 1991.  The appellant is the 
widow of the veteran.

The current appeal comes before the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from a rating 
decision of November 1996 from the Columbia, South Carolina 
Regional Office (RO) which declined to reopen a claim for 
service connection for the cause of the veteran's death, to 
include as a result of exposure to Agent Orange, to include 
for purposes of accrued benefits.  

At the time of the veteran's death, he had a pending claim 
for entitlement to service connection for thyroid cancer, to 
include due to Agent Orange exposure.


FINDINGS OF FACT

1.  An unappealed RO decision in July 1994 denied service 
connection for the cause of the veteran's death, to include 
as a result of exposure to Agent Orange, to include for 
purposes of accrued benefits.

2.  Evidence received since the July 1994 RO decision, 
considered in conjunction with the record as a whole, is new 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim of 
entitlement to service connection for the cause of the 
veteran's death, to include as a result of exposure to 
herbicides (Agent Orange), to include for purposes of accrued 
benefits, is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of the veteran's death, to 
include as a result of exposure to Agent Orange, to include 
for purposes of accrued benefits, was denied by an RO 
decision in July 1994.  Notice of the determination, and the 
appellate rights, were provided.  The appellant did not 
timely appeal this determination, and it is final as to the 
matter therein adjudicated.  38 U.S.C.A. § 7105 (West 1991).

The evidence of record at the time of the July 1994 rating 
decision included the appellant's service medical records 
which were negative for any complaints or findings of a 
thyroid problem or a malignancy thereof.  Private and VA 
clinical records dated in 1989 indicate that the veteran 
underwent resection of a medullary carcinoma of the thyroid 
with subtotal thyroidectomy and sampling of five lymph nodes 
in 1985 with recurrence of the cancer with metastases in 
1989.  The veteran died of medullary carcinoma of the thyroid 
on August 23 1991.  Subsequent to the July 1994 RO 
determination, a medical statement from T. W. Westmoreland, 
M.D, dated in September 1996 was received noting that the 
veteran had a history of exposure to Agent Orange in service 
in Vietnam, and opining that the carcinoma which caused the 
veteran's death was a direct result of exposure to Agent 
Orange.  T. A. McLeod, M.D., wrote in March 1997 the veteran 
had informed him, during treatment, that he had been exposed 
to Agent Orange in service in Vietnam, and that the 
malignancy may well have been associated with personal 
exposure to Agent Orange.  

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 
(West 1991); 38 C.F.R. §§ 3.307, 3.309, 3.310(a), 3.312 
(1998).  

Malignant tumors are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Moreover, there is 
a statutory presumption that certain diseases are the result 
of exposure to an herbicide in service.  38 U.S.C.A. § 1116 
(West 1991); 38 C.F.R. §§ 3.307, 3.309(e) (1998).  The 
inclusion of certain diseases, as opposed to others, within 
the list of presumptive disorders reflects a determination by 
the Secretary of Veterans Affairs (Secretary), based on sound 
medical and scientific evidence, that there exists a positive 
association between (A) the occurrence of those diseases in 
humans and (B) the exposure of humans to an herbicide agent.  
38 U.S.C.A. § 1116(b)(1); 61 Fed. Reg. 41,368-41, 371 (1996).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  Additionally, the United States 
Court of Appeals for the Federal Circuit has held that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act. Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984) does not preclude a veteran from establishing 
service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 
C.F.R. § 3.303(d) with proof of actual direct causation.  See 
Combee v. Brown, 34 F.3d 1039, 1043-44 (1994).

In the absence of an appeal, a determination is final and the 
claim which served as the basis thereof shall not be 
thereafter reopened, except that if new and material evidence 
is presented or secured with respect to such claim which has 
been finally disallowed, the Secretary shall reopen the claim 
and review the former disposition of the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991).  Under 38 C.F.R. § 3.156(a), new 
and material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  As a general rule, the 
credibility of evidence is presumed when determining whether 
to reopen a claim.  Justice v. Principi, 3 Vet.App. 510, 513 
(1992).  

A careful review of the clinical record discloses that the 
opinions of Drs. Westmoreland and McLeod to the effect that 
Agent Orange was implicated in the development of the 
veteran's terminal cancer were not previously of record at 
the time of the July 1994 rating decision.  As such, this is 
considered new evidence.  Additionally, it is relevant and 
probative of the issue at hand as it is competent evidence of 
at least one of the three criteria for a well grounded claim 
for service connection, namely demonstration of a competent 
nexus between service and the cause of the veteran's death.  
This criterion had not been previously addressed by competent 
evidence.  Consequently, the Board concludes that the new 
evidence stating that the cause of the veteran's death 
derived from exposure to Agent Orange is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Therefore, the claim is reopened.



ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for the cause of the 
veteran's death, to include as a result of exposure to 
herbicides (Agent Orange), to include for purposes of accrued 
benefits, is reopened.


REMAND

In view of the determination above reopening the claim for 
service connection for the cause of the veteran's death, to 
include as a result of exposure to herbicides (Agent Orange), 
to include for purposes of accrued benefits, the Board finds 
that further procedural development is currently indicated.  
Specifically, the RO must be afforded the opportunity to 
adjudicate the service connection claim on a de novo basis, 
to include whether the reopened claim is well grounded.  

The case is therefore REMANDED to the RO for the following 
actions.

1.  The RO should readjudicate the issue 
of entitlement to service connection for 
the cause of the veteran's death, to 
include as a result of exposure to 
herbicides (Agent Orange), to include 
for purposes of accrued benefits, on a 
de novo basis, to include whether the 
reopened claim is well-grounded, and 
with consideration of the holding in the 
Combee case.  

2.  If the benefit sought on appeal is 
not granted, both the appellant and her 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  No action on the part of 
the appellant is required until she receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the issue on appeal.  


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

